DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on July 7, 2022 are entered into the file. Currently, claim 1 is amended; claims 5 and 13 are cancelled; resulting in claims 1-4 and 6-12 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, previously cited) in view of Makino et al. (“Applications of Nanocrystalline Soft Magnetic Fe-M-B (M = Zr, Nb) Alloys ‘NANOPERM®’”, published September 1997, previously cited) and Lee et al. (US 2015/0123604, previously cited).
Regarding claim 1, Park et al. teaches a coil electronic component (100) comprising a coil part (40; coil) and a magnetic body (50; magnetic core), wherein the coil part is formed inside the magnetic body, and wherein the magnetic body has a laminate (70; laminated body) in which magnetic metal plates (71) are laminated (Abstract, [0029], [0071], [0113], Figs. 1-6, 7B). 
Although Park teaches that the magnetic metal plates may be formed of a crystalline or amorphous metal containing one or more of Fe, Si, B, Cr, Al, Cu, Nb, and Ni and that high permeability may be exhibited by the magnetic metal plates ([0054], [0056]), the reference does not expressly teach the layers being made of soft magnetic material having the claimed composition or containing a structure consisting of Fe-based nanocrystals.
However, in the analogous art of magnetic cores having low core loss, Makino et al. teaches nanocrystalline Fe-M-B (M = Zr, Hf, Nb) alloy ribbons (“NANOPERM”) which have a high saturation magnetic flux density, Bs, above 1.5 T and excellent soft magnetic properties (p. 3793). Makino et al. teaches several exemplary compositions of NANOPERM along with their magnetic properties, including a Fe84Nb7B9 alloy which achieves a high Bs, high permeability, and the lowest high frequency core loss across all of the disclosed compositions (Table 1). Therefore, Makino et al. teaches a soft magnetic alloy ribbon which meets the claimed composition formula. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
As compared to amorphous alloys, such as Fe78Si9B13, the nanocrystalline alloy NANOPERM exhibits a comparably high Bs while achieving significantly higher permeability and lower core loss (Table 1, p. 3795) Makino et al. further teaches that NANOPERM is suitable for use as a core material in many kinds of magnetic components across various application fields because of its desirable magnetic characteristics including high Bs, high permeability low core loss, and sufficiently small magnetostriction (Fig. 3, p. 3794).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil electronic component of Park et al. by using the Fe-based nanocrystalline soft magnetic alloy ribbons of Makino et al. as the magnetic metal plates in order to achieve a device having low magnetostriction, high saturation magnetic flux density, high permeability, and low core loss to reduce the loss of electrical power and heating of the magnetic core. Furthermore, it would have been obvious to one of ordinary skill in the art to select the Fe-based soft magnetic alloy composition of Makino et al. as the material for the soft magnetic layers based on its art-recognized suitability for an intended use in a magnetic core of a power transformer, choke coil, reactor, or the like. See MPEP 2144.07.
Although Makino et al. teaches that the amount of magnetic energy stored in a magnetic component is proportional to the volume of the magnetic core (p. 3795), Park et al. in view of Makino et al. does not expressly teach a volume occupation of magnetic material in the laminated body. However, in the analogous art of electromagnetic devices for inductor applications, Lee et al. teaches an embodiment wherein a thickness of a magnetic field shield sheet comprising six amorphous ribbon sheets, a protective film, and a release film is 212 µm prior to lamination and 200 µm after lamination ([0140], Fig. 3). Lee et al. further teaches that the number of amorphous ribbon sheets is determined according to the desired magnetic permeability and inductance of the laminate ([0102]) and that the thickness of each amorphous ribbon sheet is within the range of 15 to 35 µm in order to facilitate easy breakage of the ribbon during manufacture [0087].
Since all layers appear to have the same cross-sectional area (Fig. 3), the amorphous ribbon sheets account for 50 vol% of a 200 µm laminated magnetic field shield sheet if the thickness of the six ribbon sheets total 100 µm, and similarly account for 99.5 vol% if the thickness of the six ribbon sheets total 199 µm. Therefore, in order to meet the claimed range of volume occupation, the thickness of each amorphous ribbon sheet must be within the range of 16.7 to 31.2 µm, which falls squarely within the range taught by Lee et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Makino et al. by setting a volume occupation to be within the claimed range according to the number and thickness of soft magnetic layers contained in the laminated body, as taught by Lee et al., in order to achieve a desired magnetic permeability and inductance as well as to facilitate easy breakage of the layers into small pieces. Furthermore, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 2, Park et al. in view of Makino et al. and Lee et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that magnetic metal plates (71) and thermosetting resin layers (72; adhesion layers) are alternately laminated (Figs. 2, 4, 6, 7B, [0075]).
Regarding claim 3, Park et al. in view of Makino et al. and Lee et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that the magnetic metal plates are arranged substantially in parallel with a direction in which the magnetic flux flows to allow for a smooth flow of magnetic flux and in order to enable an increased inductance [0051].
Regarding claim 4, Park et al. in view of Makino et al. and Lee et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that the magnetic body comprises a magnetic-substance-containing resin in the form of a magnetic powder layer (60) and first and second cover parts (51, 52) which each contain magnetic metal powder (61) and a thermosetting resin ([0055], [0069]-[0070]). Park et al. further teaches that the magnetic-substance-containing resin covers at least a part of the coil part and at least a part of the magnetic metal plates of the laminate ([0068], [0096]-[0098], Figs. 2, 4, 6).
Regarding claim 6, Park et al. in view of Makino et al. and Lee et al. teaches all of the limitations of claim 1 above. Park et al. does not expressly teach a thickness of the soft magnetic layers, and while Makino et al. teaches that the soft magnetic alloy ribbons may have a thickness of 10 µm to 22 µm (Table 1), Park et al. in view of Makino et al. does not provide an express motivation for setting the thickness of the soft magnetic layers within the above range. However, Lee et al. further teaches that the thickness of each amorphous ribbon sheet is within the range of 15 to 35 µm in order to facilitate easy breakage of the ribbon during manufacture while maintaining the desired permeability of the ribbon ([0087], [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Makino et al. and Lee et al. by setting a thickness of the soft magnetic layers to be within the claimed range, as taught by Lee et al., in order to achieve the desired permeability and to enable breakage of the ribbon into a plurality of small pieces. 
Regarding claim 7, Park et al. in view of Makino et al. and Lee et al. teaches all of the limitations of claim 1 above, and Park et al. further teaches that the magnetic metal plates (71) are broken into a plurality of small pieces (71a) by micro gaps formed in the plates ([0077], [0084], Fig. 4).
Regarding claim 12, Park et al. in view of Makino et al. and Lee et al. teaches all of the limitations of claim 1 above, and while Park et al. does not expressly teach an average grain size of the nanocrystals, Makino et al. further teaches that the nanocrystalline Fe-M-B alloys contain nanoscale grains about 10-20 nm in size, which causes strong magnetic exchange coupling resulting in low magnetostriction (p. 3793). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Makino et al. and Lee et al. by setting an average grain size of the Fe-based nanocrystals to be within the claimed range, as taught by Makino et al., for the benefit of achieving excellent soft magnetic properties, such as low magnetostriction, for the coil component.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, previously cited) in view of Makino et al. (“Applications of Nanocrystalline Soft Magnetic Fe-M-B (M = Zr, Nb) Alloys ‘NANOPERM®’”, published September 1997, previously cited) and Lee et al. (2015/0123604, previously cited) as applied to claim 7 above, and further in view of Mizutani (JP 2018-056305, machine translation previously provided).
Regarding claim 8, Park et al. in view of Makino et al. and Lee et al. teaches all of the limitations of claim 7 above. Although Park et al. also teaches that micro gaps are formed between the plurality of metal pieces (71a), wherein the gaps are arranged in an irregular pattern ([0077]-[0084], Fig. 4), the combination of references does not expressly teach that at least a part of the micro gaps are oriented with respect to the flow direction of magnetic flux.
However, in the analogous art of coil components for wireless power transfer applications, Mizutani teaches a coil element (S1) comprising a plate-shaped magnetic film (50) having one or more gaps formed from cracks (50d) generated in a direction parallel to the direction of the magnetic flux ([0021], [0031], [0035], [0037], [0040]). Mizutani teaches that the cracks serve to improve magnetic characteristics of the coil element by reducing residual stress and preventing unintended cracks from occurring during manufacturing [0037], and further teaches that forming the gaps in an orientation parallel to the magnetic flux direction allows for more effective suppression of leakage of magnetic flux from the cracked areas ([0006], [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil component of Park et al. in view of Makino et al. and Lee et al. by specifying a particular orientation of the micro gaps with respect to a flow direction of the magnetic fluxes, as taught by Mizutani, in order to suppress leakage of magnetic flux from the laminated body, thus improving the magnetic properties of the power reception device.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0293316, previously cited) in view of Makino et al. (“Applications of Nanocrystalline Soft Magnetic Fe-M-B (M = Zr, Nb) Alloys ‘NANOPERM®’”, published September 1997, previously cited) and Lee et al. (2015/0123604, previously cited) as applied to claim 1 above, and further in view of Kusaka et al. (JP 2008-112830, machine translation previously provided).
Regarding claim 9, Park et al. in view of Makino et al. and Lee et al. teaches all of the limitations of claim 1 above. Although Lee et al. further teaches that the amorphous alloy ribbon may be segmented into a plurality of fine pieces (20) having a size of several tens of micrometers to 3 mm ([0090]), the reference does not expressly teach an area of the amorphous alloy ribbons in a plane substantially perpendicular to a lamination direction.
However, in the analogous art of magnetic sheets for inductor applications, Kusaka et al. teaches a magnetic sheet (4) comprising a plate-shaped magnetic material (3; soft magnetic layer) adhered to a base material, wherein the plate-shaped magnetic material may be divided into a plurality of magnetic material pieces (5; small pieces) in order to improve the Q value and to reduce the eddy current loss of the inductor ([0009]-[0010], [0033], [0035]). Kusaka et al. further teaches that an area of each magnetic material piece is preferably in the range of 0.01 to 25 mm2, which overlaps the claimed range [0033]. Kusaka et al. further teaches that the number of divisions is not particularly limited and that the sheet may not be divided, depending on the desired magnetic characteristics required by the particular application of the magnetic sheet and the preferred manufacturing costs ([0032]-[0035], [0045]). Therefore, in the case that the plate-shaped magnetic material is not divided, an area of the plate-shaped magnetic material may be within the range of 0.01 to 25 mm2 in order to achieve a magnetic sheet having improved Q value and reduced eddy current loss.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic layers of Park et al. in view of Makino et al. and Lee et al. by specifying an area of the magnetic sheets meeting the claimed range as taught by Kusaka et al. in order to in order to achieve the desired improvements in magnetic properties such as increased Q factor and reduced eddy current loss while minimizing manufacturing costs.
Furthermore, Kusaka et al. teaches an area of the soft magnetic layers that overlaps the range of claim 9. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claims 10 and 11, Park et al. in view of Makino et al. and Lee et al. teaches all of the limitations of claim 1 above. Although Lee et al. further teaches that the amorphous alloy ribbon is segmented into a plurality of fine pieces (20) having a size of several tens of micrometers to 3 mm [0090], the reference does not expressly teach a number of the fine pieces per unit area.
However, in the analogous art of magnetic sheets for inductor applications, Kusaka et al. teaches a magnetic sheet (4) comprising a plate-shaped magnetic material (3; soft magnetic layer) adhered to a base material, wherein the plate-shaped magnetic material is divided into a plurality of magnetic material pieces (5; small pieces) in order to improve the Q value and to reduce the eddy current loss of the inductor ([0009]-[0010], [0033], [0035]). Kusaka et al. further teaches that an area of each magnetic material piece is preferably in the range of 0.01 to 25 mm2, which overlaps the claimed range, in order to achieve the desired improvements in magnetic characteristics while balancing manufacturing costs [0033].
In a case where a plate-shaped magnetic material having dimensions 
10 x 10 mm, or an area of 1 cm2, is divided into a number of pieces, the number of pieces per unit area is within the range of 150 to 10000 pieces/cm2 if the plate-shaped magnetic material is divided into between 150 and 10000 equal pieces. Therefore, in order to meet the claimed range, the area of each magnetic metal piece must be within the range of 0.01 to 0.67 mm2, which falls squarely within the range taught by Kusaka et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic layers of Park et al. in view of Makino et al. and Lee et al. by specifying an average area of the small pieces and a number of pieces per unit area meeting the claimed range as taught by Kusaka et al. in order to achieve the desired improvements in magnetic properties such as increased Q factor and reduced eddy current loss while balancing costs associated with the flake treatment process.
Furthermore, Kusaka et al. teaches a soft magnetic layer divided into a number of small pieces that overlaps the range of claim 10 and teaches an average area of the small pieces that overlaps the range of claim 11. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 5-7 of the remarks filed July 7, 2022, with respect to amended claim 1 have been considered but are moot because they do not address the combination of references being used in the rejections above. In light of the amendments to claim 1, Makino et al. is used as a secondary reference in combination with Park et al. to address the new limitations directed to the composition formula.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bizen et al. (US 6,451,087) teaches a mother alloy having a composition of FebalNb7B9 that is capable of forming a nanocrystalline alloy having a crystal grain size of about 10 nm (col 1, Ln 14-52; col 6, Ln 6-40; Table 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785